Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackroyd et al, U.S. Patent Application Publication No. 2013/0037248. 
 Ackroyd discloses a fabric comprising a plurality of functional zones.  The zones may comprise different yarns and have different properties.  One zone may comprise yarns which divert moisture and another zone may comprise yarns which are absorbent.   The fabric can be formed by knitting.  See paragraph 0011.  A first zone may cause moisture to move at a higher rate than other zones.  The second zone can move liquid at a slower rate.  A third zone can absorb the moisture.  See paragraph 0011.  The more hydrophobic zone can comprise polyester yarns.  The more hydrophilic zone can comprise nylon yarns.  See paragraph 0012.  The more hydrophilic zones can be surrounded by the more hydrophobic yarns.  See paragraph 0011.  All .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackroyd et al, U.S. Patent Application Publication No. 2013/0037248.  
 Ackroyd discloses a fabric comprising a plurality of functional zones.  The zones may comprise different yarns and have different properties.  One zone may comprise yarns which divert moisture and another zone may comprise yarns which are absorbent.   The fabric can be formed by knitting.  See paragraph 0011.  A first zone may cause moisture to move at a higher rate than other zones.  The second zone can move liquid at a slower rate.  A third zone can absorb the moisture.  See paragraph 0011.  The more hydrophobic zone can comprise polyester yarns.  The more hydrophilic zone can comprise nylon yarns.  See paragraph 0012.  The more hydrophilic zones can be surrounded by the more hydrophobic yarns.  See paragraph 0011.  All 
Ackroyd differs from the claimed invention because it does not clearly disclose the zones as having an oval shape.  However, the zones of Ackroyd correspond to the claimed cells of claim 1.  It would have been obvious to have selected the particular shape and distribution of the cells or zones of Ackroyd which provided the desired properties in the final fabric.  With regard to the permeability of the fabric, it would have been obvious to have selected the type of knit and density of the knit which produced a fabric having the desired density.  With regard to the claimed denier, Ackroyd teaches that denier is related to the ability to create loft or pockets to create moisture.  See paragraphs 0042-0043.  Therefore, it would have been obvious to have selected the particular denier of the first and second yarns which produced a fabric having the desired properties in the zones. 
Claims 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackroyd et al, U.S. Patent No. 2013/0037248 in view of Yasui et al, U.S. Patent Application Publication No. 2006/0223400.  
Ackroyd discloses a knitted fabric as set forth above.  
Ackroyd differs from the claimed invention because although Ackroyd discloses that the hydrophobic yarns can be made from polyester, it does not specifically disclose polyethylene terephthalate.
However, Yasui discloses a knitted fabric formed from two different types of yarns.  The yarns have different degrees of water absorbing capability and can be arranged in different areas of a fabric in order to impart different water absorbency and transport properties to a fabric.  See abstract.  Yasui discloses the low water absorbency fibers can be polyethylene terephthalate.  See paragraph 0077.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed polyethylene terephthalate yarns as taught by Yasui as the hydrophobic polyester yarns in Ackroyd, in view of their art recognized suitability for this intended purpose.  Since Ackroyd discloses the yarns are dyeable, it would have been obvious to have selected PET yarns which were dyeable by the intended dyes.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackroyd et al, U.S. Patent Application No. 2013/0037248 in view of Evans, U.S. Patent Application Publication No. 2008/0082035.
Ackroyd discloses a knitted fabric as set forth above.
Ackroyd differs from the claimed invention because it does not disclose that the polyamide yarn is a monofilament yarn.
However, Evans teaches employing polyamide monofilament yarns in knitted fabrics for moisture transport.  See paragraph 0025.
Therefore, it would have been obvious to one of ordinary skill to have employed a nylon monofilament as the nylon yarn in Ackroyd in view of the teaching of Evans of the suitability of nylon monofilament yarns for use in moisture transport knitted fabrics.  
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackroyd et al, U.S. Patent No. 2013/0037248 in view of McMurray et al, U.S. Patent No. 7,707,857.  
Ackroyd discloses a knitted fabric as set forth above.  
Ackroyd differs from the claimed invention because it does not disclose employing a transparent or translucent yarn.
However, McMurray discloses employing a transparent or translucent yarn in portions of a knitted fabric in order to provide the ability to see through the fabric in selected areas.  See col. 6, line 65- col. 7, line 1.
.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Casali, U.S. Patent Application Publication No. 2017/0172216 discloses a fabric which may be knitted which comprises two areas, wherein a first area comprises a less absorbent yarn and the second area which may be integrally formed, comprises a more absorbent yarn. 
Peters et al, U.S. Patent Application Publication No. 2003/0186619 discloses yarns having two types of fibers which are disposed in particular orientations and which can be used to form knitted fabrics for moisture management.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789